Title: To James Madison from James Anderson, 3 April 1807
From: Anderson, James
To: Madison, James



Sir
Havana 3d. April 1807.

I have had the honor to write You a long letter under date of the 27. ulto; there mentioning my arrival & that I had been presented to His Excellency the Governor & politely received by him.
Yesterday a Captain arrived here from St: Jago.  He told me, that the french privateers have commenced to capture our Vessels.  Three of them have been carried lately into that port & their papers sent to Guadeloupe for examination.  I presume Sir, that Mr. Rogers has already written to You upon this subject.  I doubt much if any redress can or will be obtained from this government.  In my letter of the 27 ulto, I took the liberty to observe, that I shall be permitted in silence to fulfill the duties of my Office.  I expect to be favoured soon with a line from Mr. Rogers.  Permit me to assure You Sir, that I will do every thing in my power to aid & assist our unfortunate Countrymen, but I really feel that my inclination will be much greater than my ability.  With the greatest respect I have the honor to be Sir, Your most obedient Servant

James Anderson

